 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DOROTHY GRACE MARAGLINO,                         Case No. 1:17-cv-01535-LJO-BAM (PC)
12                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                      TO REOPEN CASE
13          v.                                        (ECF No. 16)
14   ESPINOSA, et al.,                                ORDER VACATING JUDGMENT AND
                                                      DIRECTING CLERK OF COURT TO
15                       Defendants.                  REOPEN ACTION
16                                                    ORDER DIRECTING PLAINTIFF TO FILE
                                                      AMENDED COMPLAINT
17
                                                      THIRTY (30) DAY DEADLINE
18

19          Plaintiff Dorothy Grace Maraglino (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On May 14, 2018, the assigned Magistrate Judge issued a screening order granting

22   Plaintiff leave to file an amended complaint within thirty days. (ECF No. 10.) Following an

23   extension, Plaintiff’s first amended complaint was due on or before July 16, 2018. (ECF No. 12.)

24   No amended complaint was filed, and the Court received no other communication from Plaintiff

25   regarding this action. Thus, on August 8, 2018, the Magistrate Judge issued findings and

26   recommendations recommending dismissal of this action, with prejudice, for failure to state a

27   claim, failure to obey a Court order, and failure to prosecute. (ECF No. 13.) Those findings and

28   recommendations were served on Plaintiff and contained notice that any objections thereto were
                                                      1
 1   to be filed within fourteen (14) days after service. (Id. at 10.) No objections were filed, and the

 2   findings and recommendations were adopted in full on September 4, 2018. (ECF No. 14.)

 3   Judgment was entered accordingly the same day. (ECF No. 15.)

 4           On October 23, 2018, Plaintiff filed the instant motion to reopen the case and allow her to

 5   file her amended complaint. (ECF No. 16.) Plaintiff states that on July 13, 2018, she mailed her

 6   amended complaint. On July 23, 2018, the letter was returned instructing Plaintiff to send the

 7   amended complaint to a new address. Plaintiff mailed the returned envelope and amended

 8   complaint to the new address, and the documents were stamped as received by the Court on

 9   August 1, 2018. However, the amended complaint was returned with instructions to file the

10   documents electronically. Plaintiff electronically filed her amended complaint on August 9,

11   2018.

12           On August 13, 2018, Plaintiff received the Magistrate Judge’s findings and

13   recommendations to dismiss this action. The same day, the institution where Plaintiff is housed

14   went on a facility-wide lockdown for three weeks. Plaintiff was able to electronically file her

15   objections on August 27, 2018, through the legal coordinator. The legal coordinator then

16   received a notice from the Court that only initial filings were to be filed electronically. Plaintiff

17   argues that all of these conflicting instructions, re-routes, rejections, and the lockdown are beyond

18   Plaintiff’s control, and she attempted to comply with the Court’s orders. Plaintiff therefore

19   requests that the case be reopened and the Court consider her amended complaint. Attached to

20   the motion are a letter from the litigation coordinator from Central California Women’s Facility
21   explaining that the delay in filing was due to an administrative error that was not the error of

22   Plaintiff, the erroneous instructions from the Clerk of the Court regarding electronic filing, and

23   the amended complaint Plaintiff attempted to file. (Id.) The Court construes the motion as a

24   motion for reconsideration.

25           The Court has discretion to reconsider and vacate a prior order. Barber v. Hawaii, 42 F.3d

26   1185, 1198 (9th Cir. 1994); United States v. Nutri-cology, Inc., 982 F.2d 394, 396 (9th Cir.
27   1992). Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

28   district court. The Rule permits a district court to relieve a party from a final order or judgment
                                                       2
 1   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect . . . or (6) any other

 2   reason that justifies relief.” Fed. R. Civ. P. 60(b). When filing a motion for reconsideration,

 3   Local Rule 230(j) requires a party to show “what new or different facts or circumstances are

 4   claimed to exist which did not exist or were not shown upon such prior motion, or what other

 5   grounds exist for the motion.”

 6           The Court finds good cause to grant Plaintiff reconsideration and re-open this action. Fed.

 7   R. Civ. P. 60(b). The case was ultimately dismissed because Plaintiff failed to file an amended

 8   complaint. However, Plaintiff attempted to file her amended complaint in good faith, and she

 9   was not at fault for the erroneous instructions and administrative errors that led to the delay in

10   filing. Plaintiff should not be penalized for errors and delays that were beyond her control.

11   Accordingly, Plaintiff’s motion to reopen the case shall be granted, and the Court will re-open

12   this action.

13           With respect to Plaintiff’s amended complaint, the Court notes that Plaintiff attempts to

14   incorporate by reference the entirety of her original complaint. Plaintiff has amended merely by

15   adding to the allegations of the original filing. (ECF No. 16, p. 17.) As Plaintiff was advised in

16   the Court’s May 14, 2018 screening order, an amended complaint supersedes an original

17   complaint. Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). As such, the Court

18   declines to accept the amended complaint attached to Plaintiff’s motion, as it largely relies on

19   references to the original pleading. Plaintiff will be permitted a further opportunity to file a

20   proper first amended complaint, which is “complete in itself without reference to the prior or
21   superseded pleading.” Local Rule 220.

22           Accordingly, IT IS HEREBY ORDERED as follows:

23           1. Plaintiff’s motion to reopen the case, (ECF No. 16), is GRANTED;

24           2. The Clerk of the Court is directed to VACATE the judgment entered on September 4,

25                  2018, and re-open this action;

26           3. Within thirty (30) days from the date of service of this order, Plaintiff shall file a first
27                  amended complaint curing the deficiencies identified by the Court in its May 14, 2018

28                  screening order, (ECF No. 10), or file a notice of voluntary dismissal pursuant to
                                                         3
 1              Federal Rule of Civil Procedure 41(a)(1)(A)(i); and

 2        4. If Plaintiff fails to file a first amended complaint in compliance with this order,

 3              this action will be dismissed, with prejudice, for failure to obey a court order and

 4              failure to state a claim.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     October 26, 2018                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
